Citation Nr: 0733715	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-38 327	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for residual of 
gunshot wound, dorsum of left foot in excess of 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Army from June 
1971 to June 1974, in the U.S. Army Reserve from June 1974 to 
June 1975, and served again on active duty from June 1975 to 
June 1978.  The veteran served in the Army National Guard 
from February 1983 to January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Lincoln, Nebraska Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
residual of gunshot wound, dorsum of left foot with an 
evaluation of 20 percent disabling, denied service connection 
for bilateral hearing loss, and denied service connection for 
tinnitus.  The veteran perfected his appeal in October 2004 
only to the denied service-connection claim of tinnitus.

During the course of the appeal regarding tinnitus, the 
veteran raised another claim seeking an increased disability 
rating of the veteran's service-connected residual of gunshot 
wound, dorsum of left foot, currently at 20 percent.  A 
October 2005 rating decision by the Lincoln, Nebraska RO 
continued to rate the disability at 20 percent.  The veteran 
subsequently perfected his appeal in May 2006 on this issue.  

All issues have been merged and are now before the Board on 
appeal.


FINDINGS OF FACT

1.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.

2.  The veteran's residual of gunshot wound, dorsum of left 
foot, is productive of no more than a moderately severe 
disability of muscle group XII.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113  (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for a rating in excess of 20 percent for a 
gunshot wound, dorsum of left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.56, 4.57, 4.59, 4.73, Diagnostic 
Code 5312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2006); 38 CFR 
§ 3.159(b)(1) (2007).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d) (West 2002 & 
Supp. 2006).  Separate notice of VA's duty to assist the 
veteran and of the veteran's responsibilities in the 
development of his appeal involving such downstream issues is 
not required when the veteran was provided adequate notice 
following receipt of the original claim.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

In the appeal involving a claim for service connection for 
tinnitus (first appeal), the RO provided the appellant with a 
notice letter in June 2003, prior to the September 2003 
decision that denied the veteran's claim.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

In the appeal involving a claim for an increased rating 
(second appeal), the RO provided the appellant with a notice 
letter in July 2005, prior to the October 2005 rating 
decision that also denied the veteran's claim.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  With regard to the first 
appeal, the RO informed the veteran about the information and 
evidence that is necessary to substantiate his claim for 
service connection.  Specifically, the June 2003 letter 
stated that in order to establish service connection, the RO 
needed evidence showing that tinnitus existed from military 
service to the present time.  

With regard to the second appeal, the RO also informed the 
veteran about the information and evidence that is necessary 
to substantiate his claim for an increased rating.  
Specifically, the July 2005 letter stated that in order to 
establish an increased rating, the RO needed evidence showing 
that the veteran's service-connected disability has gotten 
worse.    

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, both the June 2003 letter for the 
first appeal and July 2005 letter for the second appeal 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records that are not already part of the claims file.  
The veteran was also informed in both letters that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO informed the veteran about the information and 
evidence that he was expected to provide.  Both letters 
notified the veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  In addition, the letters 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

Finally, both letters informed the veteran that he should 
send in any evidence he had that pertains to his claims.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2007) (harmless error).  

In the first appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claims.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision in the 
first appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board concludes below that the 
appellant is not entitled to service connection for tinnitus, 
and thus any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

With regards to the second appeal, to the extent the July 
2005 letter was deficient in any respect, such error was 
corrected by the additional notice sent to the veteran in 
March 2006.  The veteran was provided with notification of 
disability ratings and effective date matters.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The letter again 
informed him of the information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  He was then provided time to respond, and 
his claim was readjudicated via a supplemental statement of 
the case issued in April 2006.  The Board concludes that no 
prejudice to the veteran will result in proceeding with the 
issuance of a final decision.  See Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the veteran's claims that has not been 
obtained and associated with the claims folder.

VA has further assisted the veteran throughout the course of 
both appeals by providing him with multiple VA examinations 
and SOCs, which informed him of the laws and regulations 
relevant to his claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case. 



Law and Analysis

I.  Entitlement to service connection for tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
A VA examination in July 2003 revealed the veteran was 
diagnosed as having tinnitus, although the examiner stated 
that the veteran's tinnitus was not significant at the time.

However, there is no competent evidence of record which links 
the currently existing tinnitus to the veteran's active duty 
service.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of such a 
disorder.  The veteran's separation medical examinations of 
May 1974 and April 1978 failed to find any ear disorders. In 
the veteran's last active duty separation medical exam of 
April 1978, the veteran disclaimed ever having any ear, nose 
or throat trouble in his report of medical history.

Furthermore, the veteran did not seek treatment for tinnitus 
until many decades following his separation from service.  
The Board finds this gap in time significant, and, as noted 
above with regard to the claim for service connection for 
hearing loss, it weighs against the existence of a link 
between tinnitus and his military service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim). 

In addition to the lack of competent evidence establishing 
that tinnitus manifested during service or for many years 
thereafter, the medical evidence does not show the veteran to 
currently have tinnitus that is related to his military 
service.   Both the July 2003 and August 2004 VA examinations 
concluded, after reviewing the claims file, that the 
veteran's tinnitus was not at least as likely as not related 
to noise exposure in the veteran's active duty service.  


The only other evidence of record which links currently 
existing tinnitus to the veteran's active duty service is the 
veteran's own allegations. As a lay person however, the 
veteran is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran has also submitted outpatient treatment records 
from VA Medical Center Lincoln, Nebraska spanning from 2002 
to July 2004  After review, the Board concludes that these 
records likewise do not establish the veteran's claim of 
tinnitus as related to his active duty service.

Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  For the reasons discussed above, 
the Board concludes that the evidence against the claim is 
more probative and of greater weight and, based on this 
evidence, finds that a preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus.  There is no benefit of the doubt that could be 
resolved in favor of the veteran.  

II.  Increased Rating for residual of gunshot wound, dorsum 
of left foot in excess of 20 percent.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2007) and 38 C.F.R. § 
4.45 (2007), should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 (2007) state that a 
disability affecting the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2007).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2007).

The veteran sustained a self-inflicted accidental gunshot 
wound to the foot by way of a 22-caliber rifle on August 2, 
1977.  He suffered an open fracture to the proximal phalanx 
of the left third toe.  Examination at that time showed an 
open entrance wound on the dorsum of the left foot at 2-3 
interspace and a fragmented exit wound beneath proximal 
phalanx right third toe.  X-rays taken at that time showed a 
severely comminuted acute fracture of the proximal phalanx of 
the third toe.  Distal neurovascular status appeared intact. 
On August 8, 1977, the veteran was admitted to Irwin Army 
Hospital due to foot pain, with an infection of the left 
foot.  The veteran was started on antibiotics and kept at bed 
rest with an elevated leg.  The veteran was discharged from 
the hospital on August 22, 1977.

In a September 2003 rating decision, service connection was 
granted for residuals of gunshot wound, dorsum of left foot.  
The veteran was assigned a 20 percent disability evaluation.

In March 2006, the veteran was afforded a VA examination.  
The veteran complained of pain to the left foot on a constant 
basis, which caused a persistent limp.  The veteran denied 
flare-ups of pain in the left foot with any sort of extended 
and prolonged weight bearing.  He denied using a walking 
device such as a cane or walker, but stated that he cut back 
on certain recreational activities that require prolonged 
standing or walking.  He stated that he was able to stand 3 
to 8 hours, with only short rest periods and was able to walk 
1-3 miles.

The examination revealed a small, somewhat hypopigmented scar 
that was visible on the dorsum of the foot between the second 
and third toe webspace.  In the plantar aspect, there is a 
scar, which demonstrates the apparent exit wound.  There was 
mild tenderness in the forefoot and evidence of abnormal 
weight bearing.  The veteran was able to demonstrate full 
range of motion to the toes, ankle, and joints of the foot on 
the left without specific tenderness.  No vascular skin 
changes were present, no loss of sensation noted, and no 
other deformities noted to the left foot such as hammertoes 
or pes planus.  X-rays from previous examinations revealed 
retention of foreign bodies.

The evaluation of muscle disabilities is governed by 38 
C.F.R. § 4.56 (2007).  The regulation notes that (a) An open 
comminuted fracture with muscle or tendon will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged; (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement; and (d) Under 
Diagnostic Code 5312, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1) (2007).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2) (2007).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2007).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56 (d)(4) 
(2007).

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4) (2007).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55 (2007).

Diagnostic Code 5312 pertains to impairment of Muscle Group 
XII.  Muscle Group XII is the anterior muscles of the leg 
group.  The function of this muscle group is as follows: 
Dorsiflexion; extension of the toes; and stabilization of the 
arch.  The muscles include the tibialis anterior, extensor 
digitorum longus, the extensor hallucis longus, and the 
peroneus tertius.

The veteran's service-connected foot disability is currently 
rated at 20 percent.  Under Diagnostic Code 5312, a moderate 
injury warrants a 10 percent rating, a moderately severe 
injury warrants a 20 percent rating, and a severe injury 
warrants the maximum 30 percent rating.

The Board has carefully reviewed the evidence of record and 
concludes that the veteran is not entitled to a rating in 
excess of 20 percent for residual of gunshot wound, dorsum of 
left foot.  The veteran did suffer a through and through 
wound as recommended by the next highest rating, and there 
are multiple metallic foreign bodies in and surrounding 
proximal phalanx of third toe with well-healed fracture.  
However, the veteran's foot disorder fails to demonstrate 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  In addition, palpation of 
the veteran's scar did not show loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area, also as 
recommended by the next highest rating.  The examiner failed 
to find any muscles that swell and harden abnormally in 
contraction.  Finally, the examiner failed to find any severe 
impairment of function.  To the contrary, the March 2006 
examination revealed full range of motion to the toes, ankle, 
and joints of the foot on the left without specific 
tenderness and the ability to stand 3 to 8 hours and to walk 
1-3 miles.  No specific evidence of inability to keep up with 
work requirements was found.  The Board observes that the 
veteran reported working in a fast-food restaurant for 25 
hours a week for the last 18 months from the examination and 
stated that he has had no time lost from work as a result of 
his condition.

Although the criteria for a severe disability include a 
through and through wound and retained fragments, no single 
factor is controlling for rating purposes. See Robertson v. 
Brown, 5 Vet. App. 70 (1993); Tropf v. Nicholson, 20 Vet. 
App. 317 (2006) (regulation setting forth classification of 
muscle injuries as slight, moderate, moderately severe or 
severe employs essentially a totality-of-the-circumstances 
test and no single factor is per se controlling in 
determining the rating for a muscle injury).  In light of all 
evidence submitted, the Board concludes that the veteran's 
disability picture more nearly approximates the moderately 
severe injury criteria. See 38 C.F.R. § 4.7 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for 
residual of gunshot wound, dorsum of left foot.  A VA medical 
examination found no objective evidence that necessitates 
evaluation at the next higher disability rating.  
Consequently, the veteran is not entitled to an increased 
evaluation under Diagnostic Code 5312.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007), and the holdings in DeLuca.  
However, an increased evaluation for the veteran's residual 
of gunshot wound, dorsum of left foot is not warranted.  When 
the veteran was examined in March 2006, the examiner found no 
additional weakness, fatigability, incoordination, or pain 
consistent with the holding in DeLuca.  Indeed, the veteran 
displayed a full range of motion in his toes, ankle, and 
joints of the left foot.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher evaluation 
for the veteran's residual of gunshot wound, dorsum of left 
foot.

Consideration has also been given as to whether an increased 
evaluation would be in order under other relevant diagnostic 
codes in effect.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether a higher evaluation 
would be in order under other relevant diagnostic codes, the 
Board finds that the criteria for a rating in excess of 20 
percent for his gunshot wound, dorsum of left foot are simply 
not met under other diagnostic codes.  See 38 C.F.R. § 
4.71(a), Diagnostic Codes 5310-5311 (2007).  The Board finds 
no basis upon which to assign a higher disability evaluation 
than such currently assigned to the veteran's foot disorder.  
Specifically, the evidence of record fails to demonstrate any 
muscle, tendon, bone, artery, nerve, or joint damage.  
Therefore, a review of the record, to include the veteran's 
subjective complaints and the objective medical evidence, 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's foot disorder to 
warrant consideration of alternate rating codes.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for tinnitus is denied.

An increased disability rating for residual of gunshot wound, 
dorsum of left foot is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


